--------------------------------------------------------------------------------

EXHIBIT 10.21

--------------------------------------------------------------------------------


December 15, 1980
Amended January 12, 1981
Amended August 12, 1982
Amended November 28, 1988
Amended December 23, 1996
Amended May 27, 1997
 Amended October 1, 2013
     Amended February 6, 2017


THE YORK WATER COMPANY EMPLOYEES' STOCK PURCHASE PLAN


1.
PURPOSE OF THE PLAN



The purpose of the Employees' Stock Purchase Plan (the "Plan") is to provide an
opportunity for eligible employees of The York Water Company (the "Company") to
obtain an ownership interest in the Company through purchases of common stock by
payroll deductions. It is the intention of the Company that the Plan qualify as
an "Employee Stock Purchase Plan" under Section 423 of the Internal Revenue Code
of 1986, as amended (the "Code") and the Plan shall be administered in
accordance with this intent. The Plan is effective as of its approval by the
Board of Directors of the Company (the "Board") on September 30, 2013 (the
"Effective Date"), subject to the approval of the shareholders of the Company
within 12 months of the Effective Date.


Pursuant to the Plan, 350,000 shares of the Company's Common Stock, no par
value, are reserved for issuance thereunder (subject to adjustment upon changes
in capitalization of the Company as provided in Section 20 hereof).


2.
TERM OF THE PLAN



The operation of this Plan shall commence on the Effective Date and shall be
automatically renewed from year to year unless terminated by action of the
Board, provided that the Plan shall terminate automatically if it is not
approved by shareholders within 12 months of the Effective Date. If less than
five employees elect to participate or the participation drops to less than five
employees, the Plan may be terminated.


3.
CUSTODIAN



The Company shall be the Custodian for the Plan, unless the Company shall in its
discretion select a bank or other similar type institution or organization to be
the Custodian. The duties of the Custodian shall be performed in a reasonable
manner, but the Custodian shall not be personally responsible for any errors in
judgment or performance which are not the result of willful misconduct or gross
negligence.


4.
ADMINISTRATION OF THE PLAN



Except to the extent that responsibilities may be delegated to and assumed by a
Custodian other than the Company, the Board of the Company shall appoint an
administrator (the "Administrator") annually to oversee the Plan's operation.
The Administrator's term shall be one year, to be renewed at the discretion of
the Board. The Board may remove the Administrator during his or her term, if
appropriate. The Board appointed the Human Resources Director to this position.
The Administrator's address is:


Human Resources Director
The York Water Company
130 East Market Street
York, Pennsylvania 17401-1219
Phone: 717-845-3601


The Company's Human Resources Director shall receive no additional compensation
for serving as Administrator of the Plan.


5.
ELIGIBILITY REQUIREMENTS



Any full-time employee who has been a full-time employee continuously for ninety
days shall be eligible to participate in the Plan. An eligible employee may join
the Plan at any time, provided that the employee has submitted to the
Administrator of the Plan a properly completed and executed Stock Purchase and
Payroll Deduction Agreement (the "Purchase Agreement").


Notwithstanding any provisions of the Plan to the contrary, no employee may
participate in the Plan if such employee (or any other person whose stock would
be attributed to such employee pursuant to Section 424(d) of the Code) owns
capital stock of the Company and/or holds outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any parent or
subsidiary corporation.


All employees who participate in the Plan shall have the same rights and
privileges under the Plan, except for differences that may be mandated by local
law and that are consistent with Section 423(b)(5) of the Code.


6.
OFFERING PERIODS



The Plan shall be implemented by consecutive three month offering periods
commencing on the first day of a calendar quarter and ending on the last day of
a calendar quarter (an "Offering Period"), provided that the Board may, in its
sole discretion, extend or shorten any Offering Period.


7.
STOCK PURCHASE AND PAYROLL DEDUCTION AGREEMENT



Each eligible employee wishing to purchase common stock of the Company pursuant
to the Plan shall complete and execute a Purchase Agreement.


An eligible employee may specify as the dollar deduction from his or her gross
compensation any dollar amount up to 10% of the periodic straight time earnings
or gross salary during the Offering Period, such dollar amount to be deducted
from each salary check as designated by the employee; provided, however, that
each payroll deduction shall be a whole dollar amount, and further provided that
the minimum amount that may be deducted is $2. Any employee participating in the
Plan may increase or decrease the dollar amount to be deducted from his or her
compensation at any time during an Offering Period by submitting a revised
Purchase Agreement. Purchase Agreement forms may be obtained from the
Administrator of the Plan.


8.
PAYROLL DEDUCTIONS



In accordance with each participating employee's Purchase Agreement, payroll
deductions shall be made from each of the employee's paychecks commencing with
the first pay during an Offering Period after submission of a Purchase Agreement
to the Plan Administrator.


The Company shall remit the amounts deducted from the paychecks issued to an
interest bearing savings account within 10 days after the pay date.


9.
ADDITIONAL CONTRIBUTIONS



An employee participating in the Plan may make an additional lump sum
contribution, provided that the total contributions by payroll deduction and
lump sum cannot exceed 10% of straight time earnings or gross salary for any
annual period.


10.
STOCK PURCHASE ACCOUNTS



The Administrator shall establish and maintain a stock purchase account in the
name of each participating employee. Each amount deducted from a participant's
paycheck shall be credited to such participant's stock purchase account. The
effective date of each credit to any participant's account shall be the date on
which the participant is issued his or her paycheck from which the deduction is
made, without regard to the date on which the check is actually received.
Interest will be paid on any amounts in any stock purchase accounts at the then
current rate paid by the institution holding the account. The interest will be
prorated to each participant's account as of the first of each calendar quarter.
At the end of each Offering Period that the Plan is in effect, the Company shall
prepare and transmit to the Administrator the aggregate amount in each
individual account. No fees, commissions or other charges shall be deducted from
the participants' accounts.


11.
GRANT OF OPTION



On the last day of an Offering Period (the "Grant Date"), each employee
participating in the Plan during such Offering Period shall be granted an option
to purchase on the Exercise Date (as defined in Section 12), at the applicable
Purchase Price (as defined in Section 13) a number of shares of Company common
stock determined by dividing the amount credited to such participant's stock
purchase account on such Grant Date by the applicable Purchase Price.


Notwithstanding the foregoing, (i) no option shall be granted to a participant
that entitles the participant to purchase a number of shares of Company common
stock that is greater than $25,000 divided by the closing price of a share of
Company common stock on the Grant Date, and (ii) no participant may accrue the
right to purchase Company common stock (under this Plan and any other employee
stock purchase plan of the Company and any parent or subsidiary corporation) at
a rate that exceeds $25,000 of the fair market value of such stock (determined
as of the applicable Grant Date) during any calendar year.

12.
EXERCISE OF OPTION



The option granted to a participant pursuant to Section 11 above shall be
exercised automatically on the Exercise Date. The Exercise Date shall be the
sixteenth day of the month immediately following the Grant Date (provided that
if such day is not a business day, the Exercise Date shall be the first business
day immediately following such day). Immediately following the Exercise Date,
the funds credited to a participant's stock purchase account will be used by the
Administrator to purchase from the Company the stock subject to the option and
each participant will have allocated to his or her account the number of shares
of Company common stock purchased pursuant to the option. The participant's
account will be debited for the price of said shares. Any monies left over in a
participant's account after the Exercise Date due to the application of the
limits set forth in Section 11 above shall be returned to the participant.


Shares which have been allocated to the account of a participating employee
shall remain in the custody of the Company or its agent, as Custodian, unless
otherwise directed as provided in Section 14.


All dividends and other distributions and all voting rights with respect to
shares which have been allocated to the account of a participant but not yet
distributed to the participant shall belong to and be vested in such
participant, except that, at the written request of the participant, such
dividends, distributions and voting rights may belong to and be vested in him or
her jointly with another person or persons, or in the name or names of any other
person or persons, jointly or severally.


13.
DETERMINATION OF PURCHASE PRICE



The Purchase Price will be ninety-five percent (95%) of the fair market value of
a share of Company common stock on the Grant Date. Such fair market value will
equal the mean between the high and the low prices for the Company's common
shares as quoted on Nasdaq on such date. If such price is not available, the
Purchase Price will be determined by the Board based on the latest available
market quotations or on such other basis as the Board shall deem lawful and
appropriate.


14.
DISTRIBUTION OF SHARES



Upon written request to the Administrator, a certificate for shares shall be
issued and delivered to the employee as soon as practicable. Such shares shall
be registered in the name of the participating employee except that, at the
written request of the employee, they may be registered jointly in his or her
name and the name of another person or persons or in the name or names of any
other person or persons, jointly or severally. However, all shares allocated to
the participating employee must be registered in one stock account only and may
not be divided into more than one stock account.


15.
WITHDRAWAL FROM THE PLAN



Any participating employee who, for any reason, ceases to be a full-time
employee of the Company shall be deemed to have withdrawn from the Plan on the
date employment ceases. Upon a participant's ceasing to be an employee, the
payroll deductions credited to such participant's account during the Offering
Period but not yet used to exercise the option shall be returned to such
participant or, in the case of his or her death, to such participant's
beneficiaries, and any unexercised option held by such participant shall be
automatically terminated.


In addition, any other participating employee may voluntarily withdraw from the
Plan at any time by written termination of the Purchase Agreement. The
participant will receive an option on the next Grant Date, as set forth above,
relating to payroll deductions and unallocated interest until the time of
withdrawal, and such option will be exercised on the next Exercise Date and any
remaining amount in the participant's account shall be returned to such
participant.


Upon withdrawal from the Plan, an employee, subject to any allocation of shares
to his or her nominee or nominees (as referred to in Sections 11 and 14 hereof),
shall be entitled to receive any shares held by the Company or its agent, as
Custodian, which have been allocated or credited to the employee's account.


16.
EXPENSES



The charges of a Custodian other than the Company and all costs of maintaining
records and executing transfers will be borne by the Company.


17.
STATEMENT OF ACCOUNT



As soon as practicable after the each Grant Date, the Company or its agent, as
Custodian, shall distribute to each participating employee, a quarterly
statement of his or her account. The statement shall set forth as of the last
day of each Offering Period during the year (i) the total number of shares
allocated to the participating employee's account which is in the custody of the
Custodian; (ii) the amount in the account at the beginning of the quarter and
the amount of participant contributions for the quarter; (iii) dividend and
interest income allocated to said participant's account; (iv) the amount debited
to the account for the purchase of shares, the number of shares purchased for
the account for the quarter and the purchase price; and (v) all other pertinent
data relating to such account.


18.
GOVERNMENT REGULATIONS



The Plan and the transactions with respect to the Company's common stock
pursuant thereto are subject to all applicable rules and regulations of state
and federal law as may from time to time be effective and to such approval of
governmental agencies as may be required.


19.
TERMINATION OR AMENDMENT OF THE PLAN



The Company may terminate or amend the Plan effective as of the first day of any
quarter provided that no such termination or amendment shall impair the rights
of any participating employee under the Plan, or nominee or nominees of such
employee, to receive any shares which have been allocated or credited to or for
his or her account, and each such employee shall receive the amount of any
payroll deductions and any prorated interest or dividends which should properly
be credited to his or her account but which have not been applied to the
purchase of shares. Upon termination of the Plan, in the event of any cash or
shares remaining in the possession of the Custodian after satisfaction of all of
the rights of participating employees, the same shall belong to the Company.


20.
CHANGES IN CAPITALIZATION



Subject to any required action by the stockholders of the Company, the number of
shares reserved for issuance under the Plan, as well as the price per share and
the number of shares of Company common stock covered by each option under the
Plan which have not yet been exercised, shall be proportionately adjusted for
any increase or decrease in the number of issued shares of Company common stock
resulting from a stock split, reverse stock split, stock dividend, extraordinary
cash dividend, combination or reclassification of Company common stock, or any
other increase or decrease in the number of shares of Company common stock
effected without receipt of consideration by the Company. Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive.


21.
TRANSFERABILITY



Neither payroll deductions credited to a participant's account nor any rights
with regard to the exercise of an option or to receive shares under the Plan may
be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect


22.
MISCELLANEOUS



A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Company common stock subject to an
option unless and until the participant's shares of Company common stock
acquired upon exercise of an option are recorded in the books of the Company (or
its transfer agent).


The Plan does not constitute an employment contract. Nothing in the Plan or in
the Offering shall in any way alter the at will nature of a participant's
employment or be deemed to create in any way whatsoever any obligation on the
part of any participant to continue in the employ of the Company, or on the part
of the Company to continue the employment of a participant.


The provisions of the Plan shall be governed by the laws of the Commonwealth of
Pennsylvania without resort to that state's conflicts of laws rules.


23.
TAX INFORMATION



In General: The Plan is intended to qualify as an "employee stock purchase plan"
within the meaning of Section 423 of the Internal Revenue Code of 1986, as
amended (the "Code"), but is not intended to constitute a qualified pension,
profit-sharing or stock bonus plan under Section 401(a) of the Code. The
principal federal income tax consequences of the Plan under the Code as
currently in effect are outlined below. It is advisable for participating
employees to obtain competent professional advice regarding the precise tax
consequences of participation in the Plan.

Taxation on Sale of Stock: A participating employee will not recognize income on
the grant of the option or on the exercise of the option. A participant's
taxation with respect to the shares purchased pursuant to the option will depend
on how long the participant holds the shares. If the participant holds the
shares of stock until the later of two years from the Grant Date or one year
from the Exercise Date (or in the event of the participant's death), the
participant will be required to recognize ordinary income upon disposition equal
to the lesser of (i) the excess of the fair market value of the stock on the
Grant Date over the Purchase Price and (ii) the excess of the fair market value
of the stock on the date of disposition of the stock over the Purchase Price.
Any additional gain or loss will be short-term or long-term capital gain or
loss, as applicable.


If the participant does not hold the shares of stock for the holding period
described above, the participant will be taxed upon disposition on the excess of
the fair market value of a share of stock on the Exercise Date over the Purchase
Price, at ordinary income rates, and the participant will be taxed on any
additional realized gain at long-term or short-term capital gains rates, as
applicable.


Earnings on Stock Purchase Account: The participating employee must report the
amount of earnings credited to his or her stock purchase account as taxable
income in the year in which that interest is accrued. The Company will report to
each participant the amount of interest earned yearly on an IRS Form 1099, when
required, and may require certain other information from each participant to
insure that there need be no federal income tax withholding on the interest
earned.

--------------------------------------------------------------------------------



The York Water Company Employees' Stock Purchase Plan
Stock Purchase and Payroll Deduction Agreement




1.
Payroll Deduction and Purchase of Stock.



I authorize The York Water Company to change my withheld contribution for my
plan account as follows:
 
     From: $__________Weekly Amount  To: $__________Weekly Amount
 
Each such dollar amount shall be deducted from my paycheck; provided, however,
that each payroll deduction shall be a whole dollar amount, and further provided
that the minimum amount that may be deducted is $2.00 and the maximum amount is
less than or equal to 10% of my regular straight time gross salary, subject to
the limits set forth in the Plan. Such payroll deductions shall continue to be
made until I execute a revised Purchase Agreement, I withdraw from the Plan or
the Plan terminates. Each payroll deduction shall be credited to my stock
purchase account and shall be used to purchase common stock from The York Water
Company pursuant to the The York Water Company Employees' Stock Purchase Plan.
2.
Ownership of Stock.

 
All dividends and other distributions and all voting rights with respect to
shares which have been allocated to my account but not yet distributed to me or
to my nominee or nominees shall belong to and be vested in me or my nominee or
nominees, and upon distribution such shares shall be registered accordingly. At
my written request, such dividends, distributions and voting rights may belong
to and be vested in me jointly with another person or persons or in the name or
names of any other person or persons, jointly or severally, and such shares
shall then be registered accordingly.
3.
Rights Under The Plan.

 
I acknowledge receipt of a copy of the Description relating to the Plan October
1, 2013. The rights under this Purchase Agreement shall be governed by The York
Water Company Employees' Stock Purchase Plan as set forth in full in the
Description.
4.
Original Designation.

 
I hereby designate the following as the name / names in which all shares due me
under the provisions of this Plan shall be registered, and such designation
shall remain in full force and effect until changed by me in writing (only one
such designation may be made):
 
 
(Exact name/names)
Social Security Number
 
Address
                         Effective Date  

 
 
 
 
 
 
 
By
 
 
 
Employee's Signature
 
Date
 
 
Administrator
 
Date

 
 
